Opinion issued May 29, 2008






 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00361-CR
____________

IN RE PETER SILVA, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Peter Silva, has filed a pro se application for mandamus relief,
seeking an order compelling the district attorney to show cause why the trial court
should not set an appeal bond following his conviction of assault of a public servant
in case number 1094950 in the 262nd District Court of Harris County, Texas.  Silva
has appealed that conviction to this Court, appeal number 01-07-01038-CR, and the
appeal is pending.  We dismiss the application.
	We may issue all writs of mandamus, agreeable to the principles of law
regulating those writs, against a judge of a district or county court in our district. 
Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2004).  We may also issue writs
of mandamus and all other writs necessary to enforce our jurisdiction.  Tex. Gov't
Code Ann. § 22.221(a) (Vernon Supp. 2004).  Mandamus issues only to correct a
clear abuse of discretion or the violation of a duty imposed by law when there is no
other adequate remedy at law.  Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). 
Relator's request for an order compelling the district attorney to show cause why the
trial court should not set an appeal bond does not fall within our mandamus authority.
	Even if we considered relator's request as a petition for writ of habeas
corpus, we have neither original habeas corpus jurisdiction in criminal cases, nor
post-conviction habeas corpus jurisdiction in felony cases.  See Board of Pardons &
Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481,
483 (Tex. Crim. App. 1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon
Supp. 2007).  
	The applicaton for mandamus relief is therefore dismissed.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).